Campbell, J.,
delivered the opinion of the Court.
*197The demurrer should have been overruled. The act entitled “An Act relating to damages in attachment cases,” approved March 11, 1884, Acts, p. 16, has no effect on the principles of set-off, as administered in chancery courts. Notwithstanding that act, a court of chancery will decree a set-off where, on principles of equity, it should be done. The bill presents a case for the interposition of a court of chancery.

Reversed, demurrer overruled and cause remanded, with leave to answer in thirty days from the filing of the mandate herein ■in the Chancery Court.